Citation Nr: 1125779	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  04-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of discharge for the Veteran's service from August 1988 to April 1992 constitutes a bar to benefits under the laws administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1982 to February 1987 and from August 1988 to April 1992.  The first period of active duty service ended with an honorable discharge.  In April 1992, the Veteran was discharged under conditions other than honorable.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO) which found that the OTH discharge for the Veteran's second period of active duty service was a bar to eligibility for compensation benefits arising from injuries sustained during that period of service.  

The Veteran testified before the Board sitting at the RO in May 2008.  A transcript of the hearing is associated with the claims file. 

In July 2008, the Board remanded the appeal for further development.  

The issues of service connection for a low back disorder, a right foot and toe disorder, residuals of a head injury including vertigo and dizziness, and posttraumatic stress disorder were claimed by the Veteran in November 2001 but were not adjudicated because of the February 2004 determination that there was a bar to disability compensation benefits.   As the Board concludes in this decision that a bar is not warranted, the issues are referred to the Agency of Original Jurisdiction for further adjudication.  


FINDINGS OF FACT

1.  The Veteran received a general discharge under other than honorable conditions as a result of commission of serious misconduct for the period of active duty from August 1988 to April 1992.

2.  In July 2002, the Naval Discharge Board of Review denied the Veteran's petition to upgrade the character of service from August 1988 to April 1992. 

3.  At the time of commission of the offenses in September to November 1991 that lead to the other than honorable characterization of service, the Veteran's behavior was a product of a traumatic brain injury during service, and the behavior met the VA criteria of "insanity."  


CONCLUSION OF LAW

The character of discharge for the Veteran's service from August 1988 to April 1992 is not a bar to benefits under the laws administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served as a U.S Navy radioman.  He contends that his behavior leading to a series of disciplinary actions for misconduct was a product of injuries sustained in an automobile accident during his second period of service and that a bar to VA benefits arising from the injuries is not warranted. 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statute provides that benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  None of the statutory bars to benefits are applicable in this case.  

The regulations provide a bar when a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Notably, mental illness is not identical to 'insanity.'" Beck v. West, 13 Vet. App. 535, 539 (2000).  Further, the definition of insanity is not that used in criminal cases as described in the Model Penal Code or in the Uniform Code of Military Justice.  Gardner v. Shinseki, 22 Vet. App. 415, 420 (2009).  

In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct." Id. at 254. The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong. Id. Significantly, the burden is on the appellant to submit competent medical evidence that he or she was insane at the time of his offenses.  Stringham,  8 Vet. App. at 449.  However, there is a duty to assist the Veteran including obtaining a medical opinion even though the Veteran may not qualify for veteran status prior to a favorable determination.  Gardner, 22 Vet. App. at 421-22.  

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a). Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity. VAOPGCPREC 20-97.

The VA General Counsel opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community." In particular, the term "become antisocial" in 38 C.F.R. § 3.354(a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  In order to be considered insane under the departure-from- accepted-standards criteria of section 3.354(a), a person must both deviate from the accepted standards of the community to which he or she belongs by birth and education and be unable to adjust to the social customs of the community in which he or she resides.  Id. The opinion also held that behavior which was generally attributable to a substance-abuse disorder did not exemplify the severe deviation from the social norm or the gross nature of conduct which was generally considered to fall within the scope of the term insanity and therefore did not constitute insane behavior.  Id.

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.  In effect, he or she is rendered incapable of managing himself or herself or his or her affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

The Veteran received an honorable discharge for his active service in the U.S. Navy from au 1982 to February 1987.  Few records of this service have been obtained and associated with the claims file.  However, there is no indication in the record or any contention by the Veteran that events or medical treatment during that period of service are relevant to his second period of service.  

After reenlistment in August 1988, the Veteran was assigned duties at a Navy communications station in Western Australia.  In a March 2003 report of accident and at his May 2008 board hearing, the Veteran reported that on December 24, 1989 he completed a 12 hour work shift and proceeded on authorized liberty or leave to drive his own vehicle on an 800 mile trip to Perth, Australia in order to perform a physical test to qualify for a navy combat swimmer school.  Although he was able to sleep for a brief period in his vehicle, he fell asleep while driving.  His vehicle left the narrow road and rolled several times.  The Veteran reported that the vehicle was severely damaged and that he sustained injuries to his head and spine.  The file contains photographs of a heavily damaged pickup truck and an image of a person on an ambulance gurney with bandages on the forehead.  The Veteran contends that he was that person.  He further reported receiving treatment at a civilian hospital and by a private physician and was then driven by another person back to his base.  

Service treatment records showed that the Veteran sought treatment at his base clinic three weeks after the accident in January 1990.  The examining physician noted the Veteran's report that he was unconscious for a period of time after the accident and later experienced intermittent headaches and lapses of memory.  On examination, the physician noted contusions and tenderness of the head and diagnosed post-concussive syndrome.  The physician monitored the Veteran's recovery and in February 1990 noted the Veteran's denial of any new thought process difficulties.  There was no longer any scalp tenderness or deformity and good long and short term memory.  The physician diagnosed mild post-concussive syndrome and authorized the Veteran to return to full duty.   Another physician examined the Veteran for unrelated complaints and noted no neurological symptoms.  

The Veteran continued his duties at the communications station until October 1990.  The Veteran again travelled to Perth in June 1990 and successfully passed the physical fitness test for basic underwater demolition school (BUDS).  Performance evaluations in March 1990 and October 1990 were good with competitive ranking below the average but with no adverse comments.  In November 1990, the Veteran was transferred to BUDS to report in December 1990 for pre-class conditioning and the start of training in mid-January 1991. 

Service personnel records showed that the Veteran reported to the school in mid-December 1990 but was absent without authorized leave starting eleven days later for a period of 29 days.  He returned to military jurisdiction at a remote location and was transported back to the school, arriving after his class had started training.   He was disenrolled and remained at the base pending disciplinary action.  At summary court-martial, the Veteran was found guilty unauthorized absence for 29 days and was reduced in rate by one pay grade and restricted to the base for two months.  

One day after the court-martial, the Veteran sought treatment at the base military clinic and requested an evaluation of previous balance problems that he developed when he was tasked with an underwater maneuver in a pool during pre-class conditioning.  The Veteran reported that he had experienced similar problems while diving during his tour of duty in Australia and that he experienced dizziness continuously for five to seven days after each episode.  The Veteran denied any amnesia and any other previous neurologic, balance, or swimming problems.  The Veteran made no mention of his vehicle accident.  The physician noted no abnormalities on examination and diagnosed a vestibular related phenomenon possible triggered by motion and hydrostatic pressure.  The physician advised avoidance of exercise or work which precipitated the symptoms and prescribed medication to reduce symptoms when they occurred.  

In March 1991, the Veteran sought treatment at the base clinic for an abrupt onset of nausea, vomiting, dizziness, diaphoresis, shortness of breath, pressure sensation in the occipital region, and blurred vision.  No abnormalities were noted on initial examination.   Subsequent workups in March and April 1991 were performed at the base clinic and nearby naval hospital by specialists in neurology and otolaryngology.  A clinician noted the Veteran's reports of previous recurring episodes of vertigo that occurred in September 1990 and October 1990 while diving, in December 1990 in BUDS training, and the episode in March 1991 while awaiting transfer.  The clinician noted the only head trauma with loss of consciousness reported by the Veteran was in the vehicle accident in December 1989.  On examination, the Veteran was asymptomatic.  The clinician ordered electrodiagnostic and magnetic resonance image studies.  During the course of the investigation, the Veteran was transferred across country to a ship in an east coast port, and his treatment continued at a different naval hospital.  

In July 1991, a magnetic resonance was normal. In August 1991, a military psychiatrist noted the Veteran's reports of flashbacks of the 1989 vehicle accident and self-treatment with heavy alcohol use.  The Veteran reported that he developed severe vertigo and blackouts in BUDS and that he might have experienced them earlier.  The Veteran reported that he could not tolerate a termination from the school and went on unauthorized absence without telling anyone about his symptoms.  After he received discipline, he reported that he did not get proper medical care after the 1989 accident, was not currently getting proper care, and requested transfer from sea duty.  The psychiatrist diagnosed posttraumatic stress disorder and alcohol dependence.  The Veteran was also examined in September and October 1991 in a neurology and ear-nose-throat clinics.  The Veteran was placed on limited duties during the evaluations.  Examiners diagnosed post-concussive syndrome but no other specific neurological or ontological disorders.  

In September 1991, the Veteran was sent to an alcohol detoxification and treatment program but refused treatment on two occasions.  The Veteran received non-judicial punishment on two occasions in November 1991 for short periods of unauthorized absence and insubordination that occurred during the period when he was referred for alcohol dependence treatment and for additional offenses in November.  In a lengthy and detailed naval message in March 1992, the Veteran's commanding officer summarized the Veteran's military service, discipline, and medical history and recommended an administrative discharge under other than honorable conditions.  The commanding officer noted the Veteran's contentions that he was not receiving proper medical care.  However, the commanding officer reviewed the medical records and concluded that the Veteran's symptoms were being thoroughly investigated.  Moreover, the commanding officer noted that since reporting to his ship in May 1991, the Veteran's goal was to obtain a discharge regardless of the characterization of service.  The Veteran was considered an alcohol rehabilitation failure because he refused treatment and embarked on a series of incidents of misconduct and disregard of military authority.  The Veteran noted no objection in writing, and he received a general discharge under other than honorable conditions in April 1992.  

VA outpatient treatment records starting in September 2001 showed ongoing treatment for anxiety disorder, posttraumatic stress disorder, and post-concussive syndrome.  In November 2002, a VA psychologist noted the Veteran's activities and symptoms since service and performed a mental health examination.  The psychologist diagnosed PTSD and an unspecified mental disorder, both related to the vehicle accident in 1989.  The psychologist noted that it was not clear whether the head injury caused a change in cognitive ability or personality or both. The same month, a VA neuropsychologist also performed an examination, summarizing the accounts of the accident, post accident symptoms, inability to participate in BUDS training due to vertigo, frustration with military health care after the accident, and loss of cognitive function and behavioral dysfunction since service.  The psychologist concluded that the Veteran experienced a cognitive disorder from head trauma that caused difficulty with concentration and memory and a pattern of emotional and behavioral disturbance.  

The Veteran petitioned the Naval Discharge Review Board (NDRB) in January 2002 for a review and upgrade of the characterization of his discharge.  Evidence of his application and docket number were part of the service personnel records.  The report was obtained from the NDRB public records.  The Veteran provided a detailed account of his experiences in his second period of active duty including the 1989 vehicle accident and his immediate and long term symptoms.  The Veteran provided copies of his service and VA treatment records that are also part of the VA claims file.  The Veteran contended that his PTSD and the psychological effects of the vehicle accident contributed to his poor performance and his other than honorable discharge.   In July 2002 the NDRB noted consideration of this evidence, the detailed record of military disciplinary actions, and the commanding officer's message recommendation for discharge.  The NDRB also noted consideration of post-service evidence including medical care, educational pursuits, employment records, community service, and other post-service factors that might contribute to a more thorough understanding of the Veteran's performance and affect the characterization of service.  The NDRB denied relief notwithstanding the Veteran's medical symptoms in service because the Veteran was willfully disrespectful of authority and was responsible for his actions and specifically cited his refusal to engage in alcohol abuse rehabilitation.  The NDRB found no post-service factors to warrant a change in the characterization of service.  

In a May 2008 Board hearing, the Veteran contended that his behavior leading to the disciplinary actions was a product of his physical and psychiatric disorders at the time of the offenses.  The Veteran also stated that he had again applied to the NDRB for an upgraded character of discharge.  In July 2008, the Board remanded the appeal to obtain additional service personnel records and information regarding the second petition to the service department for an upgrade of character of discharge.  The Board concludes that there was substantial compliance with the remand.  Additional service personnel records were obtained and were discussed above.  The Veteran did not respond to requests for information regarding a second NDRB petition.  The Board notes that a second petition does not appear in the public records of the NDRB and that a second petition would have been received in excess of the requirement for a petition to be submitted within 15 years of discharge.  

The Board assigns great probative weight to the evaluations of record by the Veteran's commanding officer and by the review and decision of the service department review board.  As this matter involves military performance, the Board finds that a commanding officer has the resources, experience, and judgment to best evaluate military performance.  Moreover, the characterization of service was assigned after review by an administrative discharge board and by the office of the Secretary of the Navy and later on review by the NDRB.  This represents multiple reviews by experienced military officials and included thorough consideration of all military and medical records and the contentions of the Veteran.  

Nevertheless, VA has a regulatory responsibility to independently consider whether the Veteran met the VA criteria for "insanity" at the time he committed the offenses that led to the other than honorable characterization.  To assist in this determination, in February 2011, the Board requested an independent medical opinion from a mental health specialist.  The Board provided the specialist with the claims file including all medical and personnel records but not the NDRB evaluation.  The Board also provided the specialist with the VA criteria for "insanity."   The Board requested an opinion whether the Veteran's behavior leading to the periods of unauthorized absence, disrespect, and refusal to cooperate with alcohol abuse treatment was the result of his PTSD, alcohol dependence, or any other mental disease such that his behavior deviated from his normal mode of behavior, interfered with the peace of society in naval service, or departed from the acceptable standards of the community to which by birth or education he belonged as to lack the adaptability to make further adjustments to social customs of the community in which he resided in the naval service.  

In correspondence in February 2011, a psychiatrist and assistant professor of psychiatry at a university medical school noted a review of the claims file.  The psychiatrist concluded that the Veteran suffered a closed head traumatic brain injury to the frontal cortex in the vehicle accident in 1989 leading to personality changes and behavioral dyscontrol.  The psychiatrist noted no signs of behaviors that would lead to or did cause disciplinary action prior to the vehicle accident and that the symptoms and diagnoses in February 1990 showed post-concussive syndrome with lapses of memory and headaches.  The psychiatrist did not comment on the clinical records that showed the symptoms improved or resolved but did note that there were no behavioral problems or behaviors through the rest of 1990.  The psychiatrist did not discuss the episode of vertigo at the start of BUDS training, the 29 day unauthorized absence, or the subsequent course of medical investigation from February to September 1991.  Rather, the psychiatrist concluded that the Veteran experienced post-concussive syndrome after the accident and behavioral changes "shortly thereafter."  The psychiatrist noted that injuries may be undetected by sophisticated magnetic resonance images and computed tomography scans and can still have devastating behavioral consequences.   The psychiatrist noted the Veteran's multiple minor infractions in September and November 1991 and his refusal to participate in an alcohol abuse treatment program.  The psychiatrist discussed the findings of the VA neuropsychologist and psychiatrist in 2001 and concluded that the Veteran's head trauma to the frontal cortex was the cause of a clear change in behavior and functioning. 

The Veteran and his representative were provided a copy of the opinion and the required period of time to respond.  No response was received. 

The Board first concludes that the Veteran is both competent and credible in his reports of the circumstances of the vehicle accident including that he sustained head trauma at the time.  Further, the Veteran is competent to report on his symptoms of memory lapses, headaches, and episodes of vertigo in February and March 1990.  He is competent to report the additional symptoms of irritability, nightmares, and self-treatment with alcohol during follow up medical examinations from February to September 1991, and significantly more severe symptoms after service starting in September 2001.  The Veteran is credible because his symptoms were accepted by his clinicians as consistent with the accident and with the circumstances of his reactions while diving and training.  

The Board further concludes that the weight of credible medical evidence is that the Veteran experienced residuals of a head injury, diagnosed as post-concussive syndrome and more recently as a frontal cortex injury.  Although no conclusive testing or diagnosis determined the cause of the episodes of vertigo, there is a credible continuity of symptoms since the accident.  The Board concludes that the Veteran also experienced posttraumatic stress disorder that first manifested in August 1991 related to the accident as this has been diagnosed by several examiners.  Therefore, the Board concludes that at the time of the Veteran's first period of unauthorized absence in December 1990 and January 1991, he did have a disease manifested as symptoms of vertigo related to head trauma.  At the time of the other misconduct in September to November 1991, the Veteran experienced a physical disease associated with head trauma and as well as a mental health disorder related to the accident.  

The Board further concludes that the Veteran's misconduct on all four occasions was willful misconduct because it involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 
The Board places greatest probative weight on the conclusions of the commanding officer and the administrative boards that reviewed all the personnel and medical records available at that time.  These military reviewers had knowledge of the Veteran's physical and mental diagnoses and did not excuse the conduct as having been a product of any disorders.  The Board notes that the Veteran experienced some physical symptoms within the first two months of the accident that substantially resolved.  He remained motivated to participate in a physically demanding method of service, passed the physical test, and continued good work performance and engaged in physical activities such as diving for a year after the accident.  

Notably, the Veteran absent himself from BUDS training because of his vertigo symptoms interfered with his career training.   There is no lay or medical evidence to suggest the presence of behavioral or cognitive changes that interfered with his intentional absence and knowledge of the consequences.  The Board notes that BUDS training is entirely voluntary and that an inability to adapt to a particular feature of that service such as balance or tolerance of water pressure is not a professional detriment.   The Veteran would have had the opportunity for continued honorable and productive service as a radioman for the remainder of his enlistment. 

The Veteran's commanding officer noted that the Veteran presented a desire for a discharge from the Navy starting when he reported to the ship in May 1991.    
The Veteran did develop behavioral and cognitive symptoms starting in August 1991 that included irritability and frustration in part over the progress of his medical care.  The Board concludes from the in-service medical evaluations, the 2002 VA examinations, and the recent independent specialist's opinion that these behavioral changes did contribute to the short periods of absence and incidents of disrespect.  However, the character of discharge as other than honorable was based on the commission of a serious offense and not a series of minor misconduct.  The serious offense was the refusal to participate in alcohol abuse treatment.  Notwithstanding any ongoing symptoms of vertigo, irritability, headaches, disturbances of mood and anxiety arising from the accident, the Veteran had the cognitive ability to cooperate with treatment and refused to do so in writing in November 1991 with the understanding that his action would lead to discharge.  The Veteran also accepted the characterization of his service in writing without objection.   Therefore, the Board concludes that the 29 day unauthorized absence and the refusal to participate in alcohol rehabilitation was willful misconduct and was the reason for the other than honorable discharge.  

What remains is the issue of whether the willful misconduct is a bar to VA benefits which may be excused if the Veteran is found to meet the VA criteria of "insanity" at the time he committed the two serious offenses leading to the discharge.  There is credible lay and medical evidence both for and against a determination of "insanity." 

The Board has concluded that the Veteran did experience symptoms of a disease.  At issue is whether as a result of the disease the Veteran's behavior leading to the discipline was a deviation from normal behavior that interfered with the peace of society, was antisocial, deviated from the accepted standards or social customs of the community, and represented behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm, all at the time of the commission of the offense(s) leading to the other than honorable discharge.  

The Board concludes that the Veteran's symptoms of disease prior to his unauthorized 29 day absence from BUDS training were limited to episodes of vertigo which did not compel a long period of unauthorized absence.  The Board concludes that this behavior was a choice since there was no military penalty for an inability to complete the demanding physical training and because the Veteran would have been able to immediately seek medical care rather than delaying that care for many weeks.  His choice to be absent may have been a deviation from his previous history of service but it was not antisocial, not a disturbance of the peace, and not a product of his disease.  It is not reasonable to conclude that the Veteran with a single physically limiting symptom should be excused from a period of unauthorized absence because he was disappointed that he could not complete his desired training.   Furthermore, the independent psychiatrist who reviewed the history did not even mention this period of unauthorized absence in the analysis. 

The Board concludes that the issue of the disease as a cause for the refusal to participate in alcohol abuse treatment and the series of minor absences and disrespect is more problematic.   The attending military clinicians and examiners from July to September 1991 continued to investigate neurological and ontological causes for the physical symptoms and a mental health examiner diagnosed PTSD, all related to the vehicle accident even though that accident occurred 18 months earlier.  The mental health examiner concluded that alcohol abuse was related to PTSD.   However, this examiner recommended treatment which was offered to the Veteran on two occasions.  None of the examiners at the time suggested that his disorders caused an attitude of refusal of care.  Further, the commanding officer noted that the Veteran's goal from the start of his service on the ship in May 1991 was to obtain a discharge regardless of the character of service.  The Veteran was advised of the consequences.  He refused care and accepted the discharge without objection which strongly suggests a conscious decision and not a product of his disease.  

On the other hand, the Board also places significant probative weight on the analysis and rational provided by the independent psychiatrist in February 2011.  He concluded that the vehicle accident caused a frontal cortex injury that was responsible for both physical and mental symptoms that caused behavior deviating from the Veteran's norm and military norms prior to the disciplinary actions for disrespect, minor absences, and refusal of care for alcohol abuse.  The failure of alcohol rehabilitation was cited by the service department as the specific serious misconduct responsible for the other than honorable discharge.  The Board also acknowledges that there have been advances in medical knowledge of the consequences of traumatic brain injuries since 1991 when the behaviors and discipline occurred.  

The Board concludes that the Veteran's acts leading to all four disciplinary actions were willful and intimates no challenge to the service department's decision to characterize service as other than honorable.  However, there is credible lay and medical evidence both for and against a finding that the Veteran's acts leading to the three disciplinary actions in September to November 1991 including the refusal of treatment were in part the result of his disease and were a deviation from his normal behavior and the norms of his military environment at the time the acts were committed.  

Resolving all doubt in favor of the Veteran, the Board concludes that the Veteran met the VA criteria for "insanity" at the time he committed the offenses in late 1991 that lead to the other than honorable discharge and that he is not barred from VA benefits arising from his naval service from his second period of naval service from August 1988 to April 1992.  
  




ORDER

The character of discharge for the Veteran's service from August 1988 to April 1992 is not a bar to benefits under the laws administered by the Department of Veterans Affairs.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


